United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
         IN THE UNITED STATES COURT OF APPEALS
                                            September 6, 2007
                  FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk
                               No. 07-40080
                            Conference Calendar


UNITED STATES OF AMERICA

                                         Plaintiff-Appellee
v.

JOSE JAIME

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Southern District of Texas
                        USDC No. 2:05-CR-714-ALL


Before DeMOSS, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
     Appealing the Judgment in a Criminal Case, Jose Jaime presents
arguments that he concedes are foreclosed by United States v. Daugherty,
264 F.3d 513, 518 (5th Cir. 2001), which rejected a Commerce Clause challenge
to the felon-in-possession-of-a-firearm statute, 18 U.S.C. § 922(g).         The
Government’s motion for summary affirmance is GRANTED, and the judgment
of the district court is AFFIRMED.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.